                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CT-3111-D


RICKY BANKS,                                 )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                     ORDER
                                   )
THOMAS E. ASBELL, II, et al.,      )
                                   )
                       Defendants. )


       On January 31, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") and recommended that the court dismiss Ricky Banks's ("Banks" or

''plaintiff:") complaint as duplicative [D.E. 33]. Banks did not object to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). The court has reviewed the M&R and the record. The court

is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

conclusions in the M&R [D.E. 33].

       Although Banks did not object to the M&R, he did file a motion requesting copies of

materials that he filed with the court [D.E. 35]. A pro se litigant is responsible for properly

maintaining legal records. See Clegg-Arrs v. Wiggins, No. 5:15-CT-3060-D, 2015 WL 4760705,
at *3 (E.D.N.C. Aug. 12, 2015) (unpublished). Accordingly, Banks's motion for copies is denied.

If Banks requires copies of court filings, the clerk of court will provide such copies for a fee of fifty

cents per page. See 28 U.S.C. § 1914 n.4 (District Court Miscellaneous Fee Schedule). Banks may

submit his request directly to the clerk of court and pay the required fee.

        In sum, the court adopts the conclusions in the M&R [D.E. 33] and DENIES plaintiff's

motion for copies [D.E. 35]. Banks's complaint is DISMISSED as duplicative, and the clerk shall

close the case.

        SO ORDERED. This_± day of April 2019.




                                                            United States District Judge




                                                   2
